Title: To James Madison from Robert Williams, 17 May 1805
From: Williams, Robert
To: Madison, James


Letter not found. 17 May 1805. Described in Williams to Thomas Jefferson, 8 June 1805 (DLC: Jefferson Papers; printed in Carter, Territorial Papers, Mississippi, 5:409), as “enclosing a correspondence between Cato West as Secretary and myself.” For Williams’s 17 May 1805 private letter to Jefferson discussing his differences with West, who had served as acting governor of the territory after William C. C. Claiborne left for New Orleans, see Carter, Territorial Papers, Mississippi, 5:401–3; PJM-SS,Robert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (9 vols. to date; Charlottesville, Va., 1986–). 6:229.
